DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	This application is a continuation of 17715973.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of 17/715,973; claims 1-30 of patent 11341556; claims 1-30 of patent 11367115; claims 1-14 of patent 10991021; claims 1-14 of patent 11170423; claims 1-30 of patent 11315160; and claims 1-30 of patent 11367115Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application could have been presented with the claims of the previous applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of determining whether a purchase record exists and is available without significantly more. 
Claim 1 recite(s) a receiving step carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim. 
Claim 1 falls into the category of a fundamental economic practice (apparatus and associated methods designed for healthcare claims adjudication, based on selectively redeemable bundled services technology—Spec. ¶ 8).  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of aggregating and analyzing data to determine determining whether a purchase record exists and is available.
The additional determining steps of claim 1 do not add more to the claim to take it out of the realm of abstraction.  The steps are used to make a determination of whether a record exists and then notifying the customer.  Claim 1 recite(s) a receiving step carried out by a processor.  The processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  The claim does not integrate the judicial exception into a practical application.  
Claims 1-30 are ineligible.

Prior Art

	The prior art does not disclose claims 2-5, 7-8, 10-14, 16-19, and 21-25.  However, the claims are rejected under 35 U.S.C. 101 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 15, 20, and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20160071225 Chmait.

Chmait discloses:
	
As per claim 1, a method comprising: receiving, from a customer, an electronic message comprising at least one healthcare claim for at least one patient, said claim comprising at least one healthcare service, using a processor; determining, if a selectively redeemable bundled service purchase data record exists for the at least one of the services in the healthcare claim, wherein the selectively redeemable bundled service purchase data record comprises an individual redemption status of each individual bundled service; and upon determining whether the selectively redeemable bundled service purchase data record comprising the at least one service in the healthcare claim exists, sending to the customer the determination of whether the bundled healthcare service purchase data record exists and is available, using the processor.  (para.122-123 and 145-147—bundle of healthcare services purchased by customer, a record of the purchase and redemption is recorded, and the customer is able to view record)

As per claim 6, wherein the electronic message comprising the healthcare claim further comprises a claim services or patient identification, and wherein the method further comprises: determining, if a purchase data record exists using the claim services or patient identification, using the processor.  (para.122-123 -bundle of healthcare services purchased by customer, a record of the purchase and redemption is recorded, and the customer is able to view record)

As per claim 9, wherein the method further comprises in response to receiving an electronic message comprising an eligibility check, determining, if a selectively redeemable bundled services purchase data record associated with the patient exists, using the processor.   (para.122-123 -bundle of healthcare services purchased by customer, a record of the purchase and redemption is recorded, and the customer is able to view record)

As per claim 15, wherein sending to the customer the determination of whether the bundled healthcare service purchase data record exists and is available for purchase or redemption, using the processor.   (para.122-123 -bundle of healthcare services purchased by customer, a record of the purchase and redemption is recorded, and the customer is able to view record)

As per claim 20, wherein the method further comprises determining the individual redemption status of at least one healthcare service of a plurality of healthcare services encoded by a selectively redeemable bundled services purchase data record, and upon a determination the redemption status of the at least one healthcare service indicates the healthcare service is redeemable, sending an electronic message to the customer comprising an indication the at least one healthcare service is redeemable, using the processor.  (para.122-123 and 145-147—bundle of healthcare services purchased by customer, a record of the purchase and redemption is recorded, and the customer is able to view record)

As per claim 26, wherein the method further comprises reporting to an insurer an amount paid for the at least one healthcare service, using the processor.  (para.—send to insurance provider)

As per claim 27, wherein the method further comprises reporting to the patient's insurance deductible an amount paid out of pocket by the patient for the at least one healthcare service, using the processor.  (para.118—deductible)

As per claim 28, wherein the customer is a provider.  (para.122-123 and 145-147—bundle of healthcare services purchased by customer)

As per claim 29, wherein the customer is one of an insurer, an employer, a financier, a third- party, or a clearing house.  (para.122-123 and 145-147—customer can be anyone)

As per claim 30, wherein the customer is the patient. (para.122-123 and 145-147—customer can be anyone)

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, 20120215563 describes Bundled Health Care Pricing.  The closes NPL is “The strategy that will fix health care,” ME Porter, TH Lee - Harvard business review, 2013 - aerodigestive.us.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691